ON PETITION FOR REHEARING
This matter appears before this Court upon a Petition for Rehearing in which the appellants are asking this Court to set aside and withdraw its opinion filed June 29, 1972. Several grounds are given as reasons therefor, but we find merit in said petition, only on the ground that the process against appellants Collins and Tyd-ings, as individuals, was void as not coming within the provisions of Florida Statutes, § 48.161, § 48.171, or § 48.181, F.S.A. Therefore, the order appealed from is reversed insofar as the same denies the appellants’ motion to quash service of process on Collins and Tydings individually, and the case remanded to the lower court with directions that the complaint be dismissed as to the said Collins and Tydings, in their individual capacities; otherwise, the original opinion of this Court stands.
Reversed in part.
SPECTOR, C. J., and WIGGINTON, J., concur.